DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
	Claim 19 has been cancelled.  Claims 1-18 and 20-27 are pending in the application.
	The amendment has overcome the rejections based on Mundt as the primary reference.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant cites Thompson’s teaching of a dissolution step and requires that the instant claimed extraction method does not employ a dissolution step.  However, applicant’s discussion regarding the instant specification and its support of such a limitation refer to the extraction solvent.  Thompson does not teach or suggest that the extraction solvent dissolves any significant amount of the plastic.  Thompson employs (in a cited example) a mixture of ethyl acetate and hexane, which are consistent with the disclosure of the instant invention (see e.g. claims 16 and 18).  Thompson then teaches a separate, post-extraction dissolution step for further processing, which employs a separate solvent (e.g. ethanol).  However, within the context of the claimed invention, such post-extraction processing may be considered a separate process, because the instant claims cover only the extraction process, not any further processing, as currently written.  The instant claimed invention does not include an intentional dissolution step as part of the extraction process, but Thompson also does not teach an intentional dissolution step as part of the extraction process.
The extraction process taught by Thompson therefore appears to still be consistent with the claimed extraction process, and the instant claims do not currently appear to recite or cover within their scope processing steps after extraction.
Examiner notes that, if the instant claims were interpreted as requiring that no dissolution step occurs after the extraction were completed (i.e. post-extraction processing of the polymer granules or the like), it is not clear whether such a limitation would be supported by the original disclosure.  While the specification does discuss some post-extraction processing e.g. devolatilization, see MPEP 2173.05(i) for the level of disclosure required to support a negative limitation.  The absence of a positive recitation is not basis for an exclusion.
Additionally, in the interest of compact prosecution, an alternative ground of rejection (Thompson in view of Mundt) is provided; Mundt teaches alternative processes for glass removal which do not require dissolution, such that the dissolution step of Thompson would have been obvious to avoid given alternatives in the art.

Claim Interpretation
Claim 9 recites a range for solvent ratio (i.e. solvent mass to plastic mass) of greater than about 5:1 and less than about 100:1.  Claim 1, to which it depends, recites a ratio of less than about 5:1.  This is not considered indefinite, because the claim language clearly states that the ratio in claim 1 is referring to the ratio per stage, and the ratio in claim 9 is referring to the ratio taken across all stages i.e. including the total solvent volume used by all stages.  However, because of this, claim 9 is interpreted as implicitly requiring the presence of more than one stage, because embodiments with only one stage would render claim 9 in conflict with claim 1.  If this limitation is not intended to be read into the language of claim 9, the range present in claim 9 should be expanded to allow for embodiments in which only one stage is present.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dissolution step in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The instant specification does not describe the omitted “dissolution step” in any particular detail.  At most, the specification suggests that some dissolution may occur during extraction but that it is preferred that this is only a minimal amount.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 and 20-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
See the discussion above regarding negative limitations.  It is not clear what is excluded by the instant claimed dissolution step and therefore it is not clear whether the original disclosure fully supports such a negative limitation.  Specifically, the original disclosure is silent to (and therefore fails to support) any dissolution that may occur in post-extraction processing, and further appears to suggest that dissolution will always occur even during extraction to some extent.  As such, support for the claimed negative limitation is unclear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 and 20-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
See the 112(f) interpretation above.  The claims do not provide a clear basis for determining the scope i.e. the required step(s) for the negatively claimed dissolution step.  Further, it is not clear what must be excluded because the specification appears to suggest that some degree of dissolution is always expected to occur during extraction, and that the desire is simply to keep this to a low level.  As such, the metes and bounds of claim 1 are unclear.  Claims 2-18 and 20-27 incorporate the indefiniteness of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-26 are  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 23-26 all recite pressure ranges for the extraction step, and depend from claim 1, which now requires that the pressure is about atmospheric.  While the term about allows for a small range around the term atmospheric (which is currently interpreted as sufficient for claim 27, which requires near atmospheric), the ranges of claims 23-26 are sufficiently broad as to clearly expand the scope of claim 1 and therefore represent an improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US PGPub 2009/0209667 A1).
	With respect to claim 1, Thompson teaches a process for recycling a PVB resin including purifying [Abs] to remove contaminants via extraction.  An example is provided [0054-0058, Example 1] in which plasticizers are extracted using a hexane/ethyl acetate solvent blend, with 672 g solvent vs 220 g of solids, of which 30-35% is estimated to be glass (implying 143-153 g PVB and a solvent:plastic mass ratio between 4.4:1 and 4.7:1).  Extraction temperature is 40°C which is understood to be below the primary melting point of PVB (i.e. 90-120 °C) such that this represents a packed leaching extraction.  The process occurs at atmospheric pressure in an open vessel, and is assessed as removing 78% of the plasticizer [0058].  The plasticizers include at least phthalates in the form of di-isooctyl phthalate [0057].
	Given the broadest reasonable interpretation, Thompson is therefore understood to anticipate the claimed invention.
	Applicant amended to require that the pressure is about atmospheric, which as above is taught by Thompson, and further to require that the process does not include a dissolution step.
	See the response to arguments above.  Thompson does not teach or suggest dissolution in the extraction process, but only teaches it as part of a separate, subsequent line of processing after extraction.  Given the current understanding of the instant claims (directed to an extraction method, and not appearing to cover within their scope post-extraction processing) and in light of the specification (which clearly supports avoiding dissolution during the extraction process, but is understood to be silent regarding any post-extraction dissolution), the extraction steps of Thompson therefore are understood to be consistent with the instant claimed extraction process.
	With respect to claim 3, the process occurs in a single stage.
	With respect to claim 4, the process may be applicable to post-consumer film [0005].
	With respect to claim 8, as the extraction make be carried out for a period of  4 hours i.e. 240 minutes.
	With respect to claim 9, Thompson teaches an example [0059, Example 2] in which a portion of the solvent is removed and replaced during each sample interval (e.g. every 30 minutes), which suggests about 8 stages and therefore an overall ratio of greater than 5:1 but less than 100:1 (a 75/25 mixture of hexane and ethyl acetate at a mass of 672 g would represent more than 400 mL of initial volume, but even taking the entire volume and replacing it at each sample would imply a total solvent mass across all stages of about 5400 g leading to a ratio on the order of 25:1 at most). 
	With respect to claim 14, as above the process employs a mixture of organic solvents i.e. hexane and ethyl acetate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Mundt et al (EP 3418328 A1).
See the 102 rejections above.  If the post-extraction processing is considered within the scope of the invention, then see Mundt for a similar method of processing PVB including extraction to remove plasticizer and the like, and further including steps such as an alkaline washing step which may enhance removal of glass materials from the PVB [0066-0068] e.g. prior to extraction, with the benefit that this may cause cracks in the material to better release glass particles and the like.  Post-extraction PVB may then be processed e.g. to a powder, or as flakes, or the like [0083-0087] with no requirement for a dissolution step.
In view of this, it would have been obvious to one of ordinary skill in the art to modify Thompson’s taught process to avoid a dissolution step post-extraction, because as in Mundt the same effect e.g. removal of glass and the like can be effectively attained through an alkaline processing step e.g. before extraction, and this may result in a post-extraction product which may have wide utility e.g. as flakes, powder, pellets, or the like.  See MPEP 2143 I.B; simple substitution of one known processing step (e.g. glass removal of PVB) for another would have been obvious to one of ordinary skill in the art.

Claims 2, 11, 17, 20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (or Thompson et al in view of Mundt et al) in view of Pivenko et al (Recycling of plastic waste: Presence of phthalates in plastics from households and industry, Waste Management 54, 2016).
With respect to claim 2, Thompson teaches as above including removal of plasticizers including phthalates, but is silent to removal of the claimed contaminants e.g. 2-ethylhexyl phthalate.
However, Pivenko examines plastics recycling from household and industrial sources, particularly extraction of phthalates [Abs], and teaches that 2-ethylehxyl phthalate (alternatively named diethylhexyl phthalate, DEHP) represents among the most commonly encountered plasticizers in the analyzed samples [Abs, pg. 44, 1. Introduction, Abbreviations].  In view of this, it would have been obvious to one of ordinary skill in the art to modify Thompson’s taught process to act on plastics in which DEHP is present because Thompson already teaches a desire to remove plasticizers including phthalates and, as in Pivenko, DEHP is a common phthalate plasticizer for which extraction is feasible.
With respect to claim 11, Thompson teaches as above including post-consumer waste may be a field of interest, but is silent to specifically post-industrial waste, post-commercial waste, or post-household waste.  Thompson does teach treatment of PVB interlayer which at minimum suggests the treatment of films [0005].
However, as discussed above, Pivenko examines phthalate contamination of post-industrial and post-household plastics, and extraction thereof, such that treatment of e.g. post-household plastics as a particular form of post-consumer plastics would at minimum have been an obvious field in which to apply Thompson’s taught process. 
With respect to claim 17, Thompson teaches as above but is silent to the use of methylene chloride as a solvent.
However, Pivenko teaches extraction of phthalates from plastics and employs methylene chloride (alternatively named dichloromethane, DCM) as the solvent because it is demonstrated as providing high recovery yields [pg. 46, 2.3 sample extraction and chemical analysis).
It would have been obvious to one of ordinary skill in the art to employ DCM alone or in combination with other solvents in Thompson’s taught process because, as in Pivenko, it is capable of extracting phthalates with high recovery yield.
With respect to claim 20, see the rejection of claim 17 above.  At least when DCM is employed as a component of the solvent, the temperature taught by Thompson e.g. about 40°C would be about the normal boiling point of the leaching solvent.
With respect to claim 23, as above Thompson teaches operating conditions broadly consistent with the claim requirements i.e. about atmospheric pressure, temperature within the claimed range, extraction time of about 4 hours, and solvent ratio between 5:1 and 100:1 for examples e.g. example 2 in which multiple stages are employed.  As above, the solvents employed may comprise ethyl acetate and, further, the use of ethyl acetate as a sole solvent (if required by the claim) is at least suggested as an alternative.  As above, in view of Pivenko, extraction of DEHP would have been obvious to one of ordinary skill in the art.
Regarding the removal efficiency of about 55%, if this is intended to exclude higher removal efficiencies, Thompson teaches that the amount of material extracted may increase over time during a treatment cycle [0059] such that the tradeoff between extraction time and removal efficiency would have been obvious for one of ordinary skill in the art to optimize e.g. to achieve a sufficient level of extraction more quickly.  Further, because increasing the volume of fresh solvent improves the efficiency (comparing example 1 to example 2), one of ordinary skill in the art would recognize that a tradeoff between solvent volume and removal efficiency may be suggested and such a tradeoff would further have been obvious to optimize e.g. to achieve a sufficient level of extraction with reduced cost.  In either case, the claimed removal would have been obvious for one of ordinary skill in the art absent further clarification of the operational parameters required to achieve such removal.
With respect to claim 25, as above Thompson teaches operating conditions broadly consistent with the claim requirements i.e. about atmospheric pressure, temperature within the claimed range, extraction time of about 4 hours, and solvent ratio between 5:1 and 100:1 for examples e.g. example 2 in which multiple stages are employed.  As above, the solvents employed may comprise hexanes and, further, the use of hexane as a sole solvent (if required by the claim) is at least suggested as an alternative.  As above, in view of Pivenko, extraction of DEHP would have been obvious to one of ordinary skill in the art.
Regarding the removal efficiency of about 55%, if this is intended to exclude higher removal efficiencies, Thompson teaches that the amount of material extracted may increase over time during a treatment cycle [0059] such that the tradeoff between extraction time and removal efficiency would have been obvious for one of ordinary skill in the art to optimize e.g. to achieve a sufficient level of extraction more quickly.  Further, because increasing the volume of fresh solvent improves the efficiency (comparing example 1 to example 2), one of ordinary skill in the art would recognize that a tradeoff between solvent volume and removal efficiency may be suggested and such a tradeoff would further have been obvious to optimize e.g. to achieve a sufficient level of extraction with reduced cost.  In either case, the claimed removal would have been obvious for one of ordinary skill in the art absent further clarification of the operational parameters required to achieve such removal.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (or Thompson et al in view of Mundt et al) with evidence from or in view of Brooks et al (US 5,540,244).
Thompson teaches as above including application of the process to treatments of films, but is silent to the average surface area to volume ratio of at least 1 mm-1.
However, Brooks teaches reclamation of plastic films [Abs] and teaches that post-consumer plastic recycling can be difficult because thin plastic films typically have very high surface area to volume ratios [Col. 1 lines 28-42] which can hinder removal of contaminants.
As such, Thompson’s teaching of films may at minimum imply a high surface area to volume ratio consistent with the claim requirements, as this is a feature of thin films.  Alternatively, see MPEP 2144.04 IV.A-B; changes in size and shape are generally obvious to those of ordinary skill in the art.  Further, in view of Brooks, one of ordinary skill in the art would recognize that very thin films with high surface areas are materials for which advanced purification processes may be necessary, because they represent materials for which contaminant removal may be difficult, such that treatment of high surface area films would at minimum have been obvious for Thompson’s taught process.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (or Thompson et al in view of Mundt et al) in view of Gecol et al (Deinking of Water-Based Ink Printing from Plastic Film…, Journal of Surfactants and Detergents, 2002) with evidence from or in view of Brooks et al.
Thompson teaches as above.  Regarding the surface area to volume ratio, see the rejection of claim 5 above; the limitation is either implicit e.g. to the recitation of films as in Thompson or would have been obvious in view of Brooks.  Thompson but is silent to a washing step such as a de-inking step which removes the majority of loosely bound surface contamination and results in a delta E of less than about 10%.
However, Gecol teaches plastic film packaging for reuse and teaches processes to remove ink from the polymer surface, to avoid reducing the quality of the polymer [Abs] and examines various performance metrics including delta E (DE*) values compared to various materials and operational parameters, including e.g. surfactant HLB value, soaking, agitation time, and the like.
It would have been obvious to one of ordinary skill in the art to modify Thompson’s taught process to include a deinking step because, as in Gecol, deinking may improve the quality of the polymer for reprocessing and may be achieved using e.g. surfactants and the like, and in view of Gecol selection of appropriate operating conditions to balance e.g. DE* value with required operation time, chemical cost, etc. would have been obvious to one of ordinary skill in the art.  Regarding the removal of loosely bound material, if such result is not an inherent result of the deinking process (particularly with the presence of surfactants), because the purpose is to remove surface contaminants then at minimum maximizing the removal of loose contaminants would have been obvious to one of ordinary skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (or Thompson et al in view of Mundt et al) in view of Mathys et al (US PGPub 2014/0148625 A1).
Thompson teaches as above and teaches using a solvent and/or plasticizer recovery unit [0020] to separate the solvent from the plasticizer after extraction.  Thompson is silent to a process employing physical adsorption or absorption such that the solvent could be reused after separation.
However, Mathys teaches various systems and methods for solvent extraction e.g. to remove solvents from organic materials [Abs] and teaches that ideally, solvent employed will be capable of being recycled and reused in the process but may require some regeneration, where regeneration can take various forms including adsorption using a solid adsorbent [0093].
Because Thompson teaches that separation after extraction is useful but does not particularly limit the particular method of separation, it would have been obvious to one of ordinary skill in the art to look to the art for useful means of separating contaminants from an extraction solvent, and in view of Mathys to apply separation process such as solid adsorption to allow for regeneration of the solvent such that it may be in condition for reuse in the extraction process.
Claims 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al (or Thompson et al in view of Mundt et al).
With respect to claim 12, Thompson teaches that the extraction can take many forms including simple batch with agitation e.g. as in examples, or immersion baths, or columns [0018].  As such, the use of immersion leaching is taught or at least suggested by Thompson.
With respect to claims 12, 15, 16, and 18, Examiner notes that the term “is” i.e. “the leaching solvent is” may be broadly interpreted as “comprises,” in particular because the claim language is otherwise open-ended (“is at least one of”) such that “consists of” or “consists essentially of” would not be considered reasonable interpretations.
See the rejection of claim 1 above.  Thompson teaches examples which employ a mixture of hexane and ethyl acetate, which would therefore comprise both an oxygenated solvent (ethyl acetate) and a hexane.  As such, given the broadest reasonable interpretation, claims 15, 16, and 18 may be anticipated by the taught examples.
Alternatively, Thompson teaches that while the mixture of hexane and ethyl acetate is employed in various embodiments, more broadly various solvents may be employed, including acetone, hexane, methyl acetate, ethyl acetate, toluene, heptane, and any combinations thereof [0016].
As such, employing e.g. only oxygenated solvents (acetone, ethyl acetate, or mixtures thereof) or only hexane, heptane, and the like (alone or in mixtures thereof) at minimum represent obvious alternatives already suggested by Thompson for one of ordinary skill in the art to employ, such that the invention of claims 15, 16, and 18 would at minimum have been obvious over the teachings and suggestions of Thompson.
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (or Thompson et al in view of Mundt et al) in view of Fischer et al (US PGPub 2003/0146547 A1) and/or Erbes et al (US PGPub 2017/0081481 A1).
Thompson teaches as above but does not specify that any of the extractions are percolation extractions.
However, Erbes teaches processes for drying particular polymers which include extraction steps, and teaches that for fine extraction steps to remove e.g. salts and solvents, a carousel extractor may be employed [0062-0063].  Fischer similarly teaches treatment of plastics and in particular waste for e.g. recycling [Abs] and teaches carousel extractors may be useful for extraction from waste pellets e.g. using hexane solvent at suitable temperature and residence time [0042].  As best understood, according to the instant specification, carousel extractors represent a form of percolation extraction [pg. 32] and it would have been obvious to one of ordinary skill in the art to employ such extractors in Thompson’s taught process because Thompson does not particularly limit the extractor design and Erbes and Fischer teach such extractors as useful for plastic extraction applications.  See further MPEP 2143 I.B; simple substitution of one known extractor configuration for another would have been obvious to one of ordinary skill in the art.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (or Thompson et al in view of Mundt et al) in view of Farmer et al (US 5,739,270) and Pivenko et al.
See the rejection of claim 23 above.  Thompson teaches or suggests separations with conditions similar to the claim requirements and, in view of Pivenko, removal of DEHP would have been obvious to one of ordinary skill in the art.  Thompson is silent to an operating pressure of above 9 atm (or above 68 atm) and to the use of DME (or CO2) as the solvent.
However, Farmer teaches methods for continuously separating contaminants and the like from a plastic e.g. to recover a purer polymer [Abs] and teaches that dimethyl ether (DME) may be employed as a working fluid to extract contaminants from the plastic, and that extraction takes place at suitable temperature and pressure to render the working fluid a liquid or a critical/supercritical fluid [Col. 3 line 61-Col. 4 line 2], where the working fluid is preferably a gas at room temperature.  The working fluid (exemplary: CO2) may then be separated from contaminants conveniently by e.g. distillation to allow for reuse [Col. 5 lines 20-45].
It would have been obvious to one of ordinary skill in the art to modify Thompson’s taught process to employ DME or CO2 as the extraction solvent because, as in Farmer, such solvents are useful for extraction of contaminants in polymer purification processes and, beneficially, such solvents can be easily recovered as they are gases at room temperature and distillation to recover them for reuse is viable.  When employing these solvents, selection of an appropriate extraction temperature and pressure to render them liquid (or critical/supercritical) would have been obvious in view of Farmer.
Regarding the removal efficiency of about 55%, if this is intended to exclude higher removal efficiencies, Thompson teaches that the amount of material extracted may increase over time during a treatment cycle [0059] such that the tradeoff between extraction time and removal efficiency would have been obvious for one of ordinary skill in the art to optimize e.g. to achieve a sufficient level of extraction more quickly.  Further, because increasing the volume of fresh solvent improves the efficiency (comparing example 1 to example 2), one of ordinary skill in the art would recognize that a tradeoff between solvent volume and removal efficiency may be suggested and such a tradeoff would further have been obvious to optimize e.g. to achieve a sufficient level of extraction with reduced cost.  In either case, the claimed removal would have been obvious for one of ordinary skill in the art absent further clarification of the operational parameters required to achieve such removal.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (or Thompson et al in view of Mundt et al) in view of Pivenko et al, Gecol et al, Brooks et al, and Perry et al (Leaching - Perry's chemical engineers' handbook. McGraw-Hill, 2008).
See the rejections above for the teachings of Thompson, Gecol, and Brooks.  As above, a method of treating plastic to remove impurities e.g. DEHP via solvent extraction with e.g. ethyl acetate would have been obvious over Thompson in view of Pivenko.  In view of or as evidenced by Brooks, treatment of high surface area films would be implicit or obvious.  Further, Brooks teaches that purified plastic flakes may, after being devolatilized, be melt filtering and extruding to form plastic pellets with higher density for further use [Col. 8 lines 14-36], such that adoption of such a processing step on the purified plastic taught by Thompson would have been obvious to one of ordinary skill in the art.  As in Gecol, washing to deink would have been obvious to allow for improvement in the purity of the plastic, and optimization to reach a particular DE* value would have been obvious based on the various parameters examined by Gecol.  Regarding extraction temperature, such a limitation would appear to be an obvious engineering choice i.e. to balance solvent stability with extraction performance; Thompson already identifies that temperature may affect solubility in other steps in the process [0027] such that optimizing temperature to control solubility of contaminants would similarly have been obvious to one of ordinary skill in the art.  Thompson and the rest are silent to the use of a Hildebrandt Continuous Counter-Current Extractor.
However, Thompson explicitly references the teachings of Perry regarding suitable embodiments of extractor for e.g. screw-conveyor extractor designs [0019].  Perry [18-55] teaches various leaching processes for extraction using solvent on a solid material, and teaches that screw-conveyors generally represent a class of continuous leaching systems, and identifies specifically the HIldebrandt total-immersion extractor [18-57, 18-58, Fig. 18-80] as an example with useful features such as a perforated screw which allows for countercurrent solvent flow and screws which compact the feed, where such compaction and countercurrent flow represent advantages so long as the feed is relatively light and permeable.
Because Thompson explicitly references the teachings of Perry, it would have been obvious to one of ordinary skill in the art to employ an extractor design of the types taught by Perry to Thompson’s taught system, and selection of the Hildbrandt design would have been obvious in view of the benefits taught therein, particularly when employing a feed of light, permeable materials such as plastics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777